Citation Nr: 0416339	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-12 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed prostate 
condition.  

2.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD) and diverticulosis.  

3.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

4.  Entitlement to service connection for claimed sinusitis, 
asthma and bronchitis.  

5.  Entitlement to service connection for a claimed colon 
condition.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for migraine 
headaches.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of nasal 
polyps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The Board notes that, in a statement dated in December 1998, 
the veteran withdrew claims of service connection for a 
stomach condition, a throat condition and an eye condition.  

The Board also notes that in a July 2002 statement, the 
veteran raised claims of service connection for skin cancer, 
irritable bowel syndrome and heart problems.  As these claims 
have not yet been adjudicated, they are referred to the RO 
for appropriate action.  

The issues of service connection for a prostate condition, 
GERD and diverticulosis, bilateral knee disorder, sinusitis, 
asthma, bronchitis, a colon condition, migraine headaches and 
the residuals of nasal polyps are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  In a decision dated in March 1997, the Board concluded 
that the veteran's claims of service connection for migraines 
and residuals of nasal polyps were not well grounded.  

2.  The evidence associated with the claims folder since the 
Board's March 1997 decision includes that which is relevant 
and probative to the issues at hand, and is so significant it 
must be considered in order to fairly decide the merits of 
the claims.  



CONCLUSION OF LAW

The additional evidence associated with the file since the 
Board's prior denial of the claim is new and material, and 
the claims of service connection for migraines and residuals 
of nasal polyps are reopened.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's claims of service connection for migraines and 
residuals of nasal polyps were denied by the Board in March 
1997.  The Board concluded that the veteran's claims were not 
well grounded because there was no competent evidence linking 
the veteran's claimed disorders to his military service, to 
include his claimed exposure to vesicant agents.  

Of record at the time of the Board's March 1997 decision were 
the veteran's service medical records, which did not reveal 
headaches of any type or nasal polyps.  The records do show 
that, in August 1944, the veteran participated in patch 
testing of a vesicant agent.  

The records of VA and private post-service medical treatment 
were also of record.  These records show that the veteran was 
treated for migraine headaches in December 1953.  They also 
show that the veteran underwent removal of nasal polyps in 
November 1976.  

The statements from the veteran indicated that he had been 
coerced into participating in the testing.  He indicated that 
he had sought treatment for headaches and had eventually been 
diagnosed with migraines.  He stated that he still had them.  
He also noted that he had been treated for nasal obstruction 
in January 1977 and that he continued to have problems.  

Subsequent to the Board's March 1997 decision, the veteran 
submitted VA treatment records for the period from February 
1994 to September 1997.  Those records show that in December 
1995, the veteran underwent bilateral nasal endoscopic 
anterior and posterior ethmoidectomies, bilateral nasal 
endoscopic frontal recess opening and cleaning, and bilateral 
nasal endoscopic maxillary antrostomies.  A pathology report 
indicates that the diagnosis on microscopic examination was 
chronic sinusitis.  

In March 1997 the veteran complained of having headaches and 
nausea.  An undated ophthalmology clinic treatment note shows 
the veteran's complaints of migraine headaches.  

In a statement received by the RO in June 2002, the veteran 
argued that he had been subjected to testing in a gas chamber 
at the Naval Research Laboratory in 1944.  He indicated that, 
at that time, he had experienced burning in his eyes and 
nose.  He noted that he had served on a ship and that, during 
that time, he suffered from a sick stomach.  He indicated 
that after discharge he experienced similar symptoms and had 
been diagnosed with migraines.  

In July 2002 the veteran submitted various articles regarding 
Mustard Gas testing and a statement relating to his medical 
history.  He claimed that he had experienced problems since 
service.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  

The liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's application to 
reopen, which was received before that date.  

With regard to the veteran's claim of service connection for 
migraines, the Board observes that the evidence received 
since the Board's March 1997 decision consists of the 
veteran's statements, VA treatment records, and copies of 
news articles pertaining to Mustard Gas exposure.  

Specifically, this evidence includes VA and private records 
reflecting headaches with nausea and reports of such symptoms 
since service.  The Board concludes that this evidence  
reveals continuity of symptomatology and suggests that the 
veteran's currently claimed migraines are related to his 
military service.  

Regarding the veteran's claim of service connection for 
residuals of nasal polyps, the evidence received since the 
Board's March 1997 decision includes the veteran's 
statements, VA treatment records, and copies of news articles 
pertaining to Mustard Gas Exposure.  

This evidence includes records of a December 1995 surgical 
procedure to remove nasal polyps.  The Board concludes that 
this evidence reveals treatment over the years since the 
veteran's service.  

The evidence submitted since the Board's March 1997 decision 
is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  

Therefore, it is new and material, and the veteran's claims 
of service connection for migraines and for residuals of 
nasal polyps are reopened.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
migraines, the appeal is allowed, subject to the further 
action as discussed hereinbelow.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for the 
residuals of nasal polyps, the appeal is allowed, subject to 
further action as discussed hereinbelow.  


REMAND

As noted briefly above, VCAA was signed into law during the 
pendency of this appeal.  VCAA and the implementing 
regulations are also applicable to the veteran's reopened 
claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

A review of the claims folder reveals that the first 
notification to the veteran regarding the VCAA and VA's duty 
to assist in the development of his claim was forwarded to 
the veteran within the cover letter to a December 2001 rating 
decision.  

The letter did not indicate the specific evidence necessary 
to substantiate the veteran's claims, nor did it identify 
what portion of the evidence should be provided by the 
veteran and what portion VA would attempt to obtain on his 
behalf.  

The Board also notes that the veteran has not been afforded 
VA examinations addressing the nature, extent and etiology of 
his migraines or the nasal polyps.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in a manner that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
in the appropriate timeframe.  The RO 
also should undertake in this regard to 
verify any pertinent period of inactive 
or active duty for training.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
the claimed migraine headaches.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
manifested by migraine headaches is due 
to disease, injury or exposure during the 
veteran's active service.  The complete 
rationale for all opinions expressed 
should also be provided.  

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
the claimed residuals of nasal polyps.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
manifested by the residuals of nasal 
polyps is due to disease, injury, or 
exposure during the veteran's active 
service.  The complete rationale for all 
opinions expressed should also be 
provided.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such additional 
development should include further VA 
examinations to determine the nature, 
extent and likely etiology of the 
veteran's other claimed disabilities, 
should such examinations be warranted 
based on newly developed evidence.  

6.  The RO should then adjudicate the 
veteran's reopened claims on a de novo 
basis.  The RO should also readjudicate 
the remaining claims on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



